In an action to recover damages for breach of warranty, the plaintiffs appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated November 14, 2002, which granted the defendant’s motion for summary judgment dismissing the amended complaint.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). In opposition to the motion, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court correctly granted the defendant’s motion for summary judgment dismissing the amended complaint.
The plaintiffs’ remaining contentions are without merit. S. Miller, J.P., H. Miller, Crane and Rivera, JJ., concur.